Exhibit 10.16
Amendment Letter


To: Royal Caribbean Cruises Ltd.
        1050 Caribbean Way, Miami, Florida
        33132, United States of America


Dated:  11th May 2020


Dear Sirs
We refer to:
(a)  the ICON 3 Hull no 1402 credit agreement dated 18 December 2019 (the
"Agreement") made between (among others) (1) yourselves as borrower, (2) the
Lenders and Residual Risk Guarantors listed therein as lenders and residual risk
guarantors, (3) ourselves as Facility Agent, CIRR Agent and Documentation Agent,
(4) KfW IPEX-Bank GmbH as Hermes Agent and (5) KfW IPEX-Bank GmbH as Initial
Mandated Lead Arranger and sole bookrunner; and
(b)  a request sent by the Borrower to the Facility Agent (the "Request")
requesting that sections 7.2.2 and 7.2.3 of the Agreement be amended to include
an additional carve out for Silversea financings and corresponding liens.
The Finance Parties are willing to agree to the Request on the terms set out in
this Amendment Letter.
Terms defined in the Agreement have the same meaning in this Amendment Letter
unless given a different meaning in this Amendment Letter.
1.In this Letter "Effective Date" means the date on which the Agent confirms in
writing to the Borrower that (i) it has received the following documents and
evidence (each in form and substance acceptable to it) and (ii) the Effective
Date has occurred:
(a)the agreement and acknowledgement to this Letter duly executed by the
Borrower;
(b)(i) an up-to date bringdown certificate for the Borrower confirming that the
corporate documents and evidence previously delivered to the Agent pursuant to
the Agreement remain un-amended and in full force and effect, or, certified true
copes of any that have been so amended and (ii) if applicable, directors' board
resolutions authorising the due execution of this Amendment Letter;
(c)the written approval of each of FEC and Finnvera to the Agreement being
amended as set out in this Amendment Letter; and
(d)the following revised draft legal opinions addressed to the Agent:
(i)a legal opinion from Watson Farley & Williams LLP, New York as to matters of
Liberian law; and


LONLIVE\39780075.4 Page 1
        

--------------------------------------------------------------------------------



(ii)a legal opinion from Stephenson Harwood LLP as to matters of English law,
each referring to the Agreement as amended by this Amendment Letter.
2. With effect from the Effective Date the Agreement shall be amended as
follows:
(a)as though a new sub-paragraph (f) were inserted into Section 7.2.2 of the
Agreement as follows and the full stop after the existing sub paragraph (e) were
deleted and replaced by "; and":
"Indebtedness of Silversea Cruise Holding Ltd. and its subsidiaries
("Silversea") identified in Section 1 of Exhibit J."; and
(b)as though a new sub-paragraph (s) were inserted into Section 7.2.3 of the
Agreement as follows and the full stop after the existing sub paragraph (r) were
deleted and replaced by "; and":
"Liens on any property of Silversea identified in Section 2 of Exhibit J."; and
(c)a new Exhibit J were inserted as follows at the end of the Agreement and the
index page amended accordingly:
"Exhibit J
SECTION 1: Existing Indebtedness of Silversea
(a) The obligations of Silversea or its Subsidiaries in connection with those
certain Bareboat Charterparties with respect to (i) the vessel SILVER EXPLORER
dated July 22, 2011 between Silversea Cruises Ltd. and Hammonia Adventure and
Cruise Shipping Company Ltd. and (ii) the vessel SILVER WHISPER dated March 15,
2012 between Whisper S.p.A. and various lessors, and the replacement, extension,
renewal or amendment of each of the foregoing without increase in the amount or
change in any direct or contingent obligor of such obligations, (the "Existing
Silversea Leases");
(b) Indebtedness arising pursuant to that certain Bareboat Charterparty dated
May 17, 2018 by and between Hai Xing 1702 Limited and Silversea New Build Eight
Ltd., as such agreement may be amended from time to time; and
(c) Indebtedness secured by Liens of the type described in Section 2 of this
Schedule.
SECTION 2: Existing Liens of Silversea
(a) Liens securing the $620,000,000 in principal amount of 7.25% senior secured
notes due 2025 issued by Silversea Cruise Finance Ltd. pursuant that certain
Indenture dated as of January 30, 2017;
(b) Liens on the vessels SILVER WHISPER and SILVER EXPLORER (the "Silversea
Vessels") existing as of the Effective Date and securing the Existing Silversea
Leases (and any Lien on a Silversea Vessel securing any refinancing of the
Existing Silversea Leases, so long as such Silversea Vessel
LONLIVE\39780075.4 Page 2
        

--------------------------------------------------------------------------------





was subject to a Lien securing the Indebtedness being refinanced immediately
prior to such refinancing);
(c) Liens on the vessel with Hull 6280 built or to being built at Fincantieri
S.p.A. and arising pursuant to that certain Bareboat Charterparty dated May 17,
2018 by and between Hai Xing 1702 Limited and Silversea New Build Eight Ltd., as
such agreement may be amended from time to time (and any Lien on such vessel
securing any refinancing of such bareboat charterparty); and
(d) Liens securing Indebtedness of the type described in Section 1 of this
Schedule.".
3. Save as provided by this Letter, all other terms and conditions of the
Agreement remain un-amended and in full force and effect.
4. This Amendment Letter may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Amendment Letter.
5. This Amendment Letter and any non-contractual obligations arising out of or
in connection with it are governed by English law. The provisions of sections
11.18.2 (Jurisdiction), 11.18.3 (Alternative Jurisdiction) and 11.18.4 (Service
of Process) of the Agreement shall apply to this Amendment Letter mutatis
mutandis.
Yours faithfully





/s/ CLAUDIA COENENBERG/s/ SVEN PETERSClaudia Coenenberg, Vice PresidentSven
Peters, Vice President



for and on behalf of
KfW IPEX-Bank GmbH as Facility Agent






LONLIVE\39780075.4 Page 3
        

--------------------------------------------------------------------------------



On duplicate:
We confirm receipt of the Amendment Letter of which the above is a duplicate and
agree and undertake to be bound in all respects by its terms and the Agreement
as amended by the Amendment Letter.


/s/ LUCY SHTENKO
Lucy Shtenko, Attorney-in-Fact


for and on behalf of
Royal Caribbean Cruises Ltd. as Borrower
Dated:   11 May 2020




LONLIVE\39780075.4 Page 4
        